UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 06-1117



KATHY L. HALE,

                                              Plaintiff - Appellant,

             versus

BROADSPIRE SERVICES, INCORPORATED,      formerly
known as Kemper National Services;      AMERICAN
ELECTRIC POWER SERVICE CORPORATION;     AMERICAN
ELECTRIC POWER LONG TERM DISABILITY     PLAN,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.  Glen M. Williams, Senior
District Judge. (1:04-cv-00054-gmw)


Submitted:    May 9, 2007                     Decided:   May 16, 2007


Before WILKINS, Chief Judge, and WILKINSON and NIEMEYER, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Joseph E. Wolfe, David S. Bary, WOLFE, WILLIAMS & RUTHERFORD,
Norton, Virginia, for Appellant. Thomas M. Winn, III, Frank K.
Friedman, Joshua F. P. Long, WOODS ROGERS, P.L.C., Roanoke,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kathy L. Hale commenced this action under § 502(a) of ERISA,

29 U.S.C. § 1132(a), against American Electric Power Service

Corporation, her employer and ERISA plan sponsor, against the

plan’s day-to-day administrator, Broadspire Services, Inc., and

against the plan itself, claiming long-term disability benefits.

Hale claimed that due to chronic neck, back, and arm pain, as well

as depression, she was permanently disabled according to the terms

of the plan.       The district court granted the defendants’ motion

for summary judgment, and Hale now appeals.                     We affirm.

      American Electric Power provided Hale with benefits for 24

months    based    on    her     inability       to   perform    her     job.     After

continuing the payment of benefits for an additional two years,

for   a   total     of    over    four     years,      American     Electric      Power

discontinued the payment of benefits because long-term benefits,

after an initial 24 months of benefits, were available to Hale

only if she became unable to perform “the essential duties of any

occupation for which [she was] qualified by education, training,

or experience.”          American Electric Power based its decision to

discontinue       the    payment      of    long-term     benefits        on    medical

evaluations       made   by    four   different        doctors;     an    independent

functional capacity evaluation conducted by a physical therapist;

and independent peer reviews of Hale’s entire medical history by

five different doctors.


                                           -2-
      Hale    contends     first     that   American     Electric   Power’s

determination to deny her long-term disability benefits deserves

reduced   deference      because   American   Electric    Power’s   appeals

committee acted under a conflict of interest. See Ellis v. Metro

Life Ins. Co., 126 F.3d 228, 233 (4th Cir. 1997).            Hale provides

no evidence to support this contention, and we therefore reject it

as meritless.      In a situation such as this, where the ERISA plan

entitles decisions made by plan administrators to the “maximum

discretionary authority permitted by law,” courts must review

administrators’ decisions only for an abuse of discretion.                 See

Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 111 (1989);

Booth v. Wal-Mart Stores, Inc., 201 F.3d 335, 341 (4th Cir. 2000).

Moreover, the mere fact that American Electric Power funded,

sponsored, and administered the plan itself does not alone create

a conflict of interest that reduces the deference we give to the

decision made by American Electric Power’s appeals committee. See

Colucci v. Agfa Corp. Severance Pay Plan, 431 F.3d 170, 179 (4th

Cir. 2005).      Accordingly, we review the plan administrator’s

decision to deny Hale long-term disability benefits under the

fully deferential abuse of discretion standard.

      On the merits of her claim, Hale contends that American

Electric Power abused its discretion by concluding that she was

capable of performing jobs that matched her education, training,

or   experience.      To   support   this   contention,    Hale   refers    to


                                      -3-
evidence consisting primarily of conclusory reports issued by her

personal primary care physician.              The great bulk of the medical

evidence, however, suggests that Hale is capable of performing

jobs   that   match     her    experience     working   with   and    inspecting

machinery.    See Elliott v. Sara Lee Corp., 190 F.3d 601, 606 (4th

Cir. 1999) (holding that it is not an abuse of discretion for a

plan fiduciary to deny disability benefits where conflicting

medical reports are presented).           For example, Hale’s independent

functional capacity evaluation revealed that she could push or

pull 30 pounds of force, lift 20 pounds from floor to shoulder

occasionally, and lift 15 pounds on a frequent basis. Hale’s

psychiatrist        reported   that     her   psychological     and   emotional

condition     had    stabilized    and    greatly   improved.         And   every

independent    professional       who    reviewed   Hale’s     medical   history

concluded that Hale was not permanently disabled from working.

This evidence provides a reasonable and substantial basis for

American Electric Power’s conclusion that Hale is capable of

working in positions commensurate with her experience.                Positions

identified included auxiliary equipment operator, electric meter

reader, and a work dispatcher.

       At bottom, when, as here, the administrator’s decision was

“the result of a deliberate, principled reasoning process” and was

“supported by substantial evidence,” Bernstein v. Capital Care,




                                        -4-
Inc., 70 F.3d 783, 788 (4th Cir. 1985), we will not disturb the

judgment of the plan administrator.

     Because American Electric Power acted within the discretion

conferred on it by its ERISA plan, we affirm the judgment of the

district court.



                                                        AFFIRMED




                              -5-